NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FREDERICK LEE JACKSON,                          No.    18-15650

                Plaintiff-Appellant,            D.C. No. 5:17-cv-00526-NC

 v.
                                                MEMORANDUM*
PHUC LAM, M.D.; L. HEDDEN, M.D.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                           Submitted October 22, 2018***

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      California state prisoner Frederick Lee Jackson appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before the magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

       The district court properly granted summary judgment because Jackson

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his knee pain. See id. at 1057-60 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to an inmate’s health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

       The district court did not abuse its discretion by denying leave to amend for

Jackson to add a retaliation claim because amendment would be futile. See

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth

standard of review and explaining that a district court “acts within its discretion to

deny leave to amend when amendment would be futile”).

       We reject as unsupported by the record Jackson’s contention concerning bias

of the district court.

       AFFIRMED.




                                           2                                    18-15650